251 P.3d 163, 171 (2011) (explaining that the district court's decision as to
                whether to set aside an entry of default is reviewed for an abuse of
                discretion).
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                              rcp.,k3L
                                                              Parragui


                CHERRY, J., dissenting:

                               The district court abused its discretion by denying appellant's
                motion to set aside the entry of default, because appellant demonstrated
                good cause for setting it aside. Therefore, I would reverse the default
                judgment.




                cc:   Eighth Judicial District Court Dept. 4
                      Michael H. Singer, Settlement Judge
                      Cohen-Johnson LLC
                      Armstrong Teasdale, LLP/Las Vegas
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A